Citation Nr: 1328156	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for the left knee, status-post arthrotomy and medial meniscus with degenerative changes (hereinafter "left knee disability").  

2. Whether new and material evidence has been received to reopen the previously denied claim of service connection for right knee strain with degenerative changes (hereinafter "right knee disability").  

3. Entitlement to service connection for a left knee disability.  

4. Entitlement to service connection for a right knee disability.

5. Entitlement to a disability evaluation in excess of 20 percent for service-connected duodenal ulcer.  



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1970.  

This matter comes to the Board of Veterans' Appeals (hereinafter "Board") on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Denver, Colorado.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in January 2013, which was considered in a supplemental statement of the case (hereinafter "SSOC"), issued in January 2013.  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2012).  

The reopened claims of entitlement to service connection for a left knee disability and for a right knee disability; and of entitlement to a disability evaluation in excess of 20 percent for service-connected duodenal ulcer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. The Veteran's original claims of service connection for a left knee disability and a right knee disability were denied by an unappealed rating decision in September 2002, of which the Veteran was advised in September 2002. 

3. The evidence received since the September 2002 rating decision relates to an unestablished fact necessary to substantiate the claims for a left knee disability and a right knee disability and raises a reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1. The unappealed September 2002 rating decision, which denied service connection for a left knee disability and a right knee disability, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claims for service connection for a left knee disability and a right knee disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act (hereinafter "VCAA") and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claims for service connection for left and right knee disabilities.  Since the Board is reopening the claims, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").  

The Veteran seeks to reopen his claims for service connection for a left knee disability and a right knee disability.  The Board presently reopens the claims.  

An appeal consists of a timely filed notice of disagreement (hereinafter "NOD") in writing and, after a statement of the case (hereinafter "SOC") has been furnished, a timely filed substantive appeal (hereinafter "VA Form 9").  38 C.F.R. § 20.200.  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year of the rating decision or the decision becomes final.  38 C.F.R. § 20.302; see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Furthermore, if new and material evidence is received during an applicable appellate period following a RO decision or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).  

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.  

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In a September 2002 rating decision, the RO denied entitlement to service connection for a left knee disability and a right knee disability on the basis that the Veteran failed to provide evidence of that his left knee disability and right knee disability were the result of minor in-service injuries.  In fact, the RO determined that the Veteran's right knee had no residuals that manifested into a chronic disability while in service, and the left knee disability was the result of a preexisting probable meniscal tear that was not aggravated by the Veteran's service.  The Veteran filed no correspondence within one year of the September 2002 RO notice.  Moreover, no additional evidence was added to the claims file during that time.  

Thus, the September 2002 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included the Veteran's service treatment records, private treatment records and VA examination reports, along with the Veteran's written statements.  The Veteran sought to reopen his claim in July 2008.  Evidence submitted since the September 2002 rating decision, includes written statements from the Veteran, his wife, his daughter and his friend/former co-worker, along with VA treatment records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2002 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, VA treatment records show ongoing treatment for both of the Veteran's knees.  Also, the Veteran and his wife, daughter and friend/former coworker have presented various written statements in support of his claim, which have included description of the development of his knee disabilities, and associated symptomatology, along with observations of bilateral knee problems since his separation from service.  

The Board presumes the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran, his wife, his daughter and his friend/former coworker are competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran, his wife, his daughter and his friend/former coworker, along with VA and treatment records showing current treatment for bilateral knee disabilities to generally provide more information concerning the circumstances surrounding the onset and etiology of his left and right knee disabilities, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

For these reasons, the Board finds that the additional evidence received since the September 2002 rating decision warrants a reopening of the Veteran's claims of service connection for a left knee disability and a right knee disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disability, the appeal to this extent is allowed.  

As new and material evidence has been received to reopen the claim of service connection for right knee disability, the appeal to this extent is allowed.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Turning to the claims for service connection, the service treatment records reveal treatment for knee problems. Additionally, a history was reported that the Veteran had sustained a preservice knee injury in 1959 which had resolved. 

On these facts, the Board finds that a VA examination is warranted to address the nature and etiology of the current left and right knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that there is no medical opinion of record that fully addresses the etiology of the left and right knee disabilities, nor is there one that addresses the likelihood that the Veteran's left knee disability preexisted his service and was not aggravated therein.  

As for the claim for an increased rating, the Board notes that in June 2008, the Veteran reported that he has undergone blood transfusions and has received intravenous medications to stop internal bleeding and raise his blood count since he was first treated for an ulcer in service.  In a statement received in October 2008, his wife provided a written statement attesting to the severity of his ulcer symptomatology.  She noted that the Veteran's stomach problems have caused him abdominal pain and internal bleeding, which has led to hospitalization and blood transfusions.  The Board notes that the clinical record fails to show evidence of hospitalization or blood transfusions for the Veteran's ulcer disability.  

Notably, in August 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs (hereinafter "Form 21-4142), and reported that he received treatment from "St. Joseph's Hospital (Kaiser Permanente)" in Denver, Colorado, for his internal bleeding due to his ulcer disability.  He reported that he underwent hospitalization and a blood transfusion at St. Joseph's Hospital.  While the record indicates that in March 1984, an attempt was successfully made to obtain records from St. Joseph's Hospital, the Board notes that no recent attempt has been made to obtain additional records from that facility.  Given the Veteran's and his wife's assertions that he had recently received blood transfusions and intravenous medication to treat his ulcer disability, and given that the Veteran recently requested that records be obtained from St. Joseph's pertaining to his ulcer disability, the Board finds that an attempt must be made to obtain any outstanding records from this facility and associate them with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record to include from St. Joseph's Hospital.  The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  The RO/AMC must obtain these records, to include treatment records from St. Joseph's Hospital, and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received should be associated with the claims file.  

2. Next, the RO/AMC must arrange for a VA examination with an appropriate clinician to determine the nature and etiology of the diagnosed left and right knee disabilities.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  Then, based on the record review and examination results, the examiner is requested to provide current diagnoses for the left and right knee disabilities and then specifically address the following:

(a) Is it clear and unmistakable that a left knee disability preexisted the Veteran's active duty service?  If so, is it clear and unmistakable that the preexisting disability did not worsen (permanently increase) during  service beyond the natural progress of the disease? 

(b)  If it is determined that the left knee disability did not clearly and unmistakably preexist service, is it at least as likely as not (i.e., there is at least a 50 percent probability) that a left knee disability had its onset during the Veteran's service, that arthritis became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

(c) Is it at least as likely as not that a right knee disability had its onset during the Veteran's service, that arthritis became manifest within a one-year period following his discharge from service, or that a right knee disability is otherwise causally related to any event or circumstance of his active service.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include the testimony of his niece.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3.  Following receipt of any outstanding private medical records (see directive #1), please schedule the Veteran for a VA gastrointestinal examination to assess the current severity of his duodenal ulcers. A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims for service connection and for an increased disability rating.  If the benefits sought are not granted, the RO/AMC must issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


